department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b scholarship program c geographic area d geographic area x number y dollar amount dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates you will operate a grant-making program called b is to provide financial assistance to college students who have the purpose of b demonstrated academic achievement and community service during their high school years the number and amount of scholarships will be determined by your board_of directors each year based on your financial condition and your commitment to other charitable organizations however generally you plan to give x scholarships for y dollars each b is open to all legal residents of c and d who will be or are high school seniors graduating in the spring of the current calendar_year and plan to or do enroll ina full-time undergraduate course of study at an accredited four-year college or university in the united_states or canada for the fall term of the next school year all candidates will complete an application form and submit an official current transcript of their grades applicants will be judged on the following criteria commitment to school and community service activities b c d the applicant’s list of school and leadership awards and honors appraisal form completed by a school representative community advisor coordinator supervisor or leader the applicant's short essay on one school or community service experience including a description of how the experience benefited others and what happened in the applicant's life of the life of the applicant's family as a result of the activity e agrade point average at a level or higher to ensure all scholarships are awarded on an objective and non-discriminatory basis your board_of directors has established an independent scholarship committee which consists of four persons the scholarship committee is responsible for the review of scholarship applications and the selection of scholarship recipients in accordance with guidelines established by your board_of directors award recipients will be notified at the end of august in the same calendar_year that the scholarship was awarded to them and they must acknowledge that they will accept the award in the event the recipient does not graduate from high school drops out of high school or does not enroll in an accredited institution for study during the current school year the award will be forfeited and will be awarded to an alternate recipient you will document the selection process and retain all records with respect to the selection process including information used to evaluate the qualification of potential grantees applications identification of grantees the amount and purpose of each grant and all grantee reports and follow-up data records will be retained from application to awarding of scholarships and all the way through completion of the final year that a grantee receives a scholarship award you will write all scholarship checks jointly to both the school and the grantee and send the check directly to the school with instructions that the award must specifically be used for qualified tuition in accordance with sec_117 of the internal_revenue_code both parties must sign the check so once the school receives the check it keeps the check and contacts the student to come to the school's bursar office to co-sign the check the check will not be directly sent to the grantee so he or she cannot use the funds for any other purpose the scholarships paid are per annum as long as the grantee remains a full-time undergraduate student at the same college or university and maintains a minimum gpa of failure to continue to meet these requirements will result in an automatic forfeiture of future scholarship grant payments arrangements are made to receive a report of the grantee’s courses taken and grades received throughout the academic period for which the scholarship is awarded it is the grantees responsibility to notify you and provide his or her grades for the school year that was just concluded you contact the educational_institution to obtain verification from the educational_institution that the grantee did attend for the full academic year and also obtain verification of the grade information this process is performed on at least an annual basis should there be any instances of diverted funds you will withhold future payments and make all reasonable efforts to recover the diverted funds relatives of your active alumni members will be eligible to receive scholarships however applications from relatives of alumni will be reviewed by non-alumni members of the scholarship committee and the same set of criteria must be met as for all other scholarship applicants sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code grantees performed activities that the grants are intended to finance and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request the effective date of our approval is date which is the date your request was submitted any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above holly o paz director exempt_organizations rulings and agreements enclosure notice sincerely yours
